Mr. Presiding Justice Taylor delivered the opinion of the court. 4. Appeal and ebbob, § 1561*—when refusal to give instructions is not ground for reversal. Refusal to give instructions which were actually given in substance in other instructions is not ground for reversal. 5. Appeal and ebbob, § 573*—when exception to refusal to give instructions is insufficient. An exception to the refusal of the court to give “the instructions I have requested,” without any claim that the substance thereof was not given, is insufficient